MEMORANDUM OPINION
No. 04-02-00375-CV
APC HOME HEALTH SERVICE, INC.,
Appellant
v.
Manuel GONZALEZ, Individually and on Behalf of the Estate of Consuelo Gonzalez, 
Juan Manuel Gonzalez, and J&A Pharmacy,
Appellees
From the 341st Judicial District Court, Webb County, Texas
Trial Court No. 2001-CVQ-000320-D3
Honorable Elma Teresa Salinas Ender, Judge Presiding
PER CURIAM
Sitting:	Karen Angelini, Justice
		Sandee Bryan Marion, Justice
		Phylis Speedlin, Justice
Delivered and Filed:	May 21, 2003
DISMISSED
	The parties have filed a joint motion to dismiss this appeal, stating that they have fully
compromised and settled all issues in dispute.  The motion is granted, and this appeal is dismissed.
See Tex. R. App. P. 42.1(a)(1); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180, 181 (Tex.
App.--San Antonio 2001, no pet.).  Costs of appeal are taxed against the parties who incurred them. 
							PER CURIAM